                 Case 3:20-cr-00263-IM         Document 35        Filed 08/19/21     Page 1 of 4

PORTLAND MAIN OFFICE                                                                          EUGENE BRANCH
1000 SW Third Avenue, Suite 600                                                       405 E 8th Avenue, Suite 2400
Portland, Oregon 97204                                                                      Eugene, Oregon 97401
(503) 727-1000                                                                                     (541) 465-6771
www.usdoj.gov/usao/or
Ashley R Cadotte                      DEPARTMENT OF JUSTICE                                MEDFORD BRANCH
Assistant U.S. Attorney               United States Attorney's Office                       310 West Sixth Street
Ashley.Cadotte@usdoj.gov              Acting United States Attorney                        Medford, Oregon 97501
(503) 727-1000                             Scott Erik Asphaug                                     (541) 776-3564
                                            District of Oregon



                                                                                   July 26, 2021

      Bryan Francesconi
      Assistant Federal Public Defender
      101 SW Main, Suite 1700
      Portland, OR 97204

              Re:     United States v. Kevin Benjamin Weier, Case No. 3:20-cr-00263-IM
                      Plea Agreement Letter

      Dear Counsel:

      1.      Parties/Scope: This plea agreement is between this United States Attorney's Office
      (USAO) and defendant, and thus does not bind any other federal, state, or local prosecuting,
      administrative, or regulatory authority. This agreement does not apply to any charges other than
      those specifically mentioned herein.

      2.     Charaes: Defendant agrees to plead guilty to Count 1 of the Information. Count 1 alleges
      Willfully Injuring or Committing Any Depredation Against Any Property of the United States in violation
      of 18 U.S.C. § 1361.

      3.      Penalties: The maximum penalty for Count I is not more than ten (10) years
      imprisonment, a fine ofup to $250,000, up to a three-year term of supervised release, and a $100
      fee assessment. Defendant agrees to pay the $100 fee assessment by the time of entry of guilty
      plea, or explain to the court why it cannot be done.

      4.     Dismissal/No Prosecution: The USAO will move at the time of sentencing to dismiss
      any remaining counts against defendant. The USAO further agrees not to bring additional
      charges against defendant in the District of Oregon arising out of this investigation, known to the
      USAO at the time of this agreement.

      5.      Sentencing Factors: The parties agree that the Court must frrst determine the applicable
      advisory guideline range, then determine a reasonable sentence considering that range and the
      factors listed in 18 U.S.C. § 3553(a). Where the parties agree that sentencing factors apply, such
      agreement constitutes sufficient proof to satisfy the applicable evidentiary standard.
          Case 3:20-cr-00263-IM          Document 35        Filed 08/19/21      Page 2 of 4


Weier, Plea Letter
Page2


6.    Elements & Factual Admissions: In order for defendant to be found guilty of Count One of the
Information, the government must pro_ve the following elements beyond a reasonable doubt:

        1.      The defendant attempted to injure or commit a depredation against property;
        2.      The property involved was property of the United States or of any department or agency
        thereof, or property that had been or was being manufactured or constructed for the United
        States, or for any department or agency thereof;
        3.      The defendant acted willfully; and
        4.      The attempted damage to the property exceeded the sum of $1,000.

        Defendant admits the elements of the offense alleged in Count One of the Information.

       The government's investigation can establish the following facts beyond a reasonable
doubt. On July 13, 2020 defendant was present at a protest outside the Mark 0. Hatfield
Courthouse. Defendant attempted to injure and commit a depredation against the Mark 0.
Hatfield United States Courthouse, a building owned in whole and in part by the United States,
by repositioning a piece oflit wood against the building. The attempted damage to the property
exceeded the sum of$1,000.

7.      Acceptance of Responsibility: Defendant must demonstrate to the Court that he fully
admits and accepts responsibility under U.S.S.G. § 3El .1 for his unlawful conduct in this case.
If defendant does so, the USAO will recommend a two-level reduction in defendant's offense
level. The USAO reserves the right to change these recommendations if defendant, between plea
and sentencing, commits any criminal offense, obstructs or attempts to obstruct justice as
explained in USSG § 3C1.1, or acts inconsistently with acceptance of responsibility as explained
in USSG § 3El.l.

8.      Advisory Guideline Calculation: The government anticipates that defendant has no
more than I criminal history point, producing a criminal history category of 1 1 The parties
stipulate and agree to the applicability of the following base offense level and adjustments on
Count 1:
          (1) U.S.S.G. § 2B1.l(a)(2)       - Base offense level                6
          (2) U.S.S.G. § 3El.1             - Acceptance                       -2
                                                                       = 4, CHC I, 0-6
9.     JOINT Sentencing Recommendation: If defendant agrees to resolve his case
and demonstrates an acceptance of responsibility, the parties jointly will recommend as a
reasonable sentence under the factors listed in 18 U.S.C. Section 3553(a), a sentence of
one year of probation. The parties also recommend a $100 fee assessment.

1 The criminal history is set forth as merely an estimate and the parties understand that the final
criminal history calculation will be determined by the Court following the receipt of a
Presentence Report and this initial estimate is not binding upon the parties.
           Case 3:20-cr-00263-IM          Document 35        Filed 08/19/21       Page 3 of 4


Weier, Plea Letter
Page3


10.    Additional Departures. Adiustments. or Variances: The USAO agrees not to
seek any upward departures, adjustments, or variances to the advisory sentencing
guideline range, or to seek a sentence in excess of the agreed-upon probationary joint
sentencing recommendation.

 11.    Waiver of Appeal/Post-Conviction Relief: Defendant knowingly and voluntarily
waives the right to appeal from any aspect of the conviction and sentence on any grounds, except
for a claim that: (1) the sentence imposed exceeds the statutory maximum, or (2) the Court
arrives at an advisory sentencing guideline range by applying an upward departure under the
provisions of Guidelines Chapters 4 or SK, or (3) the Court exercises its discretion under 18
U.S.C. § 3553(a) to impose a sentence which exceeds the advisory guideline sentencing range as
determined by the court. Should defendant seek an appeal, despite this waiver, the USAO may
take any position on any issue on appeal. Defendant also waives the right to file any collateral
attack, including a motion under 28 U.S.C. § 2255, challenging any aspect of the conviction or
sentence, except on grounds of ineffective assistance of counsel, and except as provided in Fed.
R. Crim. P. 33 and 18 U.S.C. § 3582(c)(2).
        In the event that any of defendant's convictions under this agreement are vacated, the
government may reinstate and/or file any other charges, and may take any position at a
resentencing hearing, notwithstanding any other provision in this agreement.

12.     Court Not Bound: The Court is not bound by the recommendations of the parties or of
the presentence report (PSR) writer. Because this agreement is made under Rule 1l(c)(l)(B) of
the Federal Rules of Criminal Procedure, defendant may not withdraw any guilty plea or rescind
this plea agreement if the Court does not follow the recommendations of the parties.

13.     Full Disclosure/Reservation of Rights: The USAO will fully inform the PSR writer and
the Court of the facts and law related to defendant's case. Except as set forth in this agreement,
the parties reserve all other rights to make sentencing recommendations and to respond to
motions and arguments by the opposition.

14.     Breach of Plea Agreement: If defendant breaches the terms of this agreement, or
commits any new criminal offenses between signing this agreement and sentencing, the USAO is
relieved of its obligations under this agreement, but defendant may not withdraw any guilty plea.
        If defendant believes that the government has breached the plea agreement, he must raise
any such claim before the district court, either prior to or at sentencing. If defendant fails to raise
a breach claim in district court, he has waived any such claim and is precluded from raising a
breach claim for the first time on appeal.

15.      MemoriaHzation of Agreement: No promises, agreements or conditions other than
those set forth in this agreement will be effective unless memorialized in writing and signed by
all parties listed below or confirmed on the record before the Court. If defendant accepts this
offer, please sign and attach the original of this letter to the Petition to Enter Plea.
          Case 3:20-cr-00263-IM        Document 35        Filed 08/19/21       Page 4 of 4




 Weier, Plea Letter
 Page4



16.    De11dlilll!: This plea offer expires if not accepted by May 14, 2021.

                                                      Sincerely,

                                                      SCOTT ERIK ASPHAUG
                                                      Acting United States Attorney


                                                      ASHLEY R. CADOTTE
                                                      Assistant United States Attorney

       I have carefully reviewed every part of this agreement with my attorney. I understand
and voluntarily agree to its terms. I expressly waive my rights to appeal as outlined in this
agreement. I wish to plead guilty because, in fact, I am guilty.


1- w--Zf)z..J
Date                                               Benjamin Weier, Defendant

        I represent the defendant as legal counsel. I have carefully reviewed every part of this
agreement with defendant. To my knowledge, defendant's decisions to make this agreement and
to plead guilty are informed and voluntary ones.
  7.28.2021                                      8r r~;u,·
Date                                        Bryan Francesconi, Attorney for Defendant
